Citation Nr: 1816243	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-29 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to an increased rating for bilateral pes planus, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial increased rating for cervical spine stenosis, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for duodenal ulcer, currently evaluated as 20 percent disabling.

5.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1983 to September 1990.

These matters come before the Board of Veterans' Appeals (Board) from December 2009 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to an increased rating for bilateral pes planus, currently evaluated as 10 percent disabling; an initial increased rating for cervical spine stenosis, currently evaluated as 20 percent disabling; an increased rating for duodenal ulcer, currently evaluated as 20 percent disabling; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Degenerative arthritis of the lumbar spine had its onset in service.


CONCLUSION OF LAW

Degenerative arthritis of the lumbar spine was incurred in service.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran testified that he injured his back when he fell during service.  See March 2013 hearing transcript, p. 4, 12.  He contends that he has had problems with his back since his fall in service.  See September 2010 notice of disagreement; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  
 
The October 2014 VA examination shows a diagnosis of degenerative arthritis of the spine.  The Board acknowledges that the examiner provided a negative nexus opinion.  However, the Board finds the testimony of the Veteran regarding the onset of his symptoms and his symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Service treatment records confirm that the Veteran fell in service in February 1990.  Additionally, the Veteran submitted an April 2013 statement from M.W., who served with the Veteran in the U.S. Army, A Company, 1st Military Intelligence Battalion and witnessed the Veteran's accident in service.  He corroborated the Veteran's account of his 40 foot fall from a fourth floor window during service and noted that the Veteran complained of back pain after the accident.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for degenerative arthritis of the lumbar spine is warranted.


ORDER

Service connection for degenerative arthritis of the lumbar spine is granted.


REMAND

In October 2014, a VA foot examination was conducted in accordance with the June 2014 remand directives.  Since then, the U.S. Court of Appeals for Veteran's Claims (Court) has issued a decision in Sharp v. Shulkin, 29 Vet. App. 26 (2017) concerning the adequacy of VA examinations.  The Court in Sharp held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  As such, another examination is necessary.  The examiner must consider the Veteran's report of flare-ups and numbness in the sole of his feet with weight bearing.  See October 2014 VA examination.  

The Veteran's claim for entitlement to TDIU is inextricably intertwined with the assignment of a rating for his newly service-connected degenerative arthritis of the lumbar spine.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

In a July 2014 rating decision, which effectuated the June 2014 Board remand, the RO granted service connection for cervical spine stenosis with an evaluation of 20 percent effective March 24, 2010.   The Veteran filed a June 2015 notice of disagreement seeking an increased rating for cervical spine stenosis.  In a February 2016 rating decision, the RO increased the Veteran's evaluation for duodenal ulcer from 10 percent to 20 percent effective January 21, 2016.  The Veteran filed a January 2017 notice of disagreement seeking a rating in excess of 20 percent for his duodenal ulcer.  The claims file does not contain a Statement of the Case (SOC) for the issues of increased evaluations for cervical spine stenosis and duodenal ulcer, and therefore these claims must be remanded to provide the Veteran with that document and afford him an opportunity to perfect an appeal of these issues.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case that addresses entitlement to increased evaluations for cervical spine stenosis and duodenal ulcer.

2.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his claims.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his foot conditions, and the impact of his conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his bilateral pes planus (claimed as shin splints) and status post fracture of left calcaneus and first proximal phalanx.  The claims file should be made available to and reviewed by the examiner.  

The examiner should identify all right and left foot pathology found to be present.  

The examiner should comment on the presence and extent of any symptoms of pes planus for each foot, to include objective evidence of marked deformity (such as pronation, abduction), pain on manipulation and use, indication of swelling on use, characteristic callosities, tenderness of plantar surfaces of the feet, inward displacement, and spasm of the tendo achillis on manipulation and whether it is improved by orthopedic shoes or appliances.  The examiner should comment on whether each symptom of pes planus is severe or pronounced.  

The examiner should identify all other foot symptomatology, to include limitation of motion, atrophy of the musculature, disturbed circulation, weakness, and/or any other residuals of the Veteran's foot injury.  The examiner should indicate whether any residuals of the Veteran's foot injury are moderate, moderately severe, or severe.

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


